FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSE LUIS MERCADO-ZAZUETA,                   
                        Petitioner,                  No. 07-71428
               v.
                                                     Agency No.
                                                     A 75-504-958
ERIC H. HOLDER JR., Attorney
General,                                               OPINION
                      Respondent.
                                             
           On Petition for Review of an Order of the
                Board of Immigration Appeals

                   Argued and Submitted
            December 8, 2008—Pasadena, California

                      Filed September 8, 2009

         Before: Jerome Farris, Susan P. Graber,* and
           Kim McLane Wardlaw, Circuit Judges.

                   Opinion by Judge Wardlaw;
                   Concurrence by Judge Graber




   *Judge Susan P. Graber was drawn to replace Judge William W
Schwarzer pursuant to General Order 3.2(g). Judge Graber has read the
briefs, reviewed the record, and listened to the recording of oral argument
held on December 8, 2008.

                                  12595
                 MERCADO-ZAZUETA v. HOLDER               12599




                         COUNSEL

Randy J. Tunac, Allen & Tunac, PLLC, Phoenix, Arizona, for
the petitioner.

Charles E. Canter, Office of Immigration Litigation, U.S.
Department of Justice, Civil Division, Washington, D.C., for
the respondent.


                         OPINION

WARDLAW, Circuit Judge:

   We must decide whether our decision in Cuevas-Gaspar v.
Gonzales, 430 F.3d 1013 (9th Cir. 2005), compels the conclu-
sion that a parent’s status as an alien lawfully admitted for
permanent residence may be imputed to an unemancipated
minor child residing with that parent, for purposes of satisfy-
ing the five-year permanent residence requirement for cancel-
lation of removal under section 240A(a)(1) of the
Immigration and Nationality Act (“INA”), 8 U.S.C.
§ 1229b(a)(1). Because the rationale and holding of Cuevas-
Gaspar apply equally to the five-year permanent residence
and the seven-year continuous residence requirements, we
conclude that it does.

 I.   FACTUAL AND PROCEDURAL BACKGROUND

  Jose Luis Mercado-Zazueta (“Mercado”), a native and citi-
zen of Mexico, entered the United States as a visitor in 1992,
12600               MERCADO-ZAZUETA v. HOLDER
at the age of seven. With the exception of a brief 2005 vaca-
tion, Mercado has remained in the country ever since. In
1992, his mother married Ramon Mercado Cuevas
(“Ramon”), who had been a lawful permanent resident of the
United States since 1983. Ramon legally adopted Mercado in
1998, when he was thirteen years old. Mercado obtained inde-
pendent lawful permanent resident status in 2002, at the age
of seventeen, and has three siblings: a U.S. citizen brother, a
U.S. citizen sister, and a lawful permanent resident sister.

   In 2006, Mercado pled guilty to one count of aggravated
assault in the Superior Court of Arizona. See Ariz. Rev. Stat.
§ 13-1204. The United States Department of Homeland
Security (“DHS”) initiated removal proceedings against him
shortly afterward. Mercado conceded removability under sec-
tion 237 of the INA, 8 U.S.C. § 1227(a)(2)(A)(i)(I), as an
alien “convicted of a crime involving moral turpitude commit-
ted within five years . . . after the date of admission,” but
applied for cancellation of removal under INA § 240(a), 8
U.S.C. § 1229b(a).1 The immigration judge pretermitted the
application, finding Mercado ineligible for cancellation and
ordering his removal to Mexico.

   Mercado timely appealed to the Board of Immigration
Appeals (“BIA”). In an unpublished decision, the BIA
declined to apply Cuevas-Gaspar to allow imputation for the
five-year permanent residence requirement, and dismissed
Mercado’s appeal. In re Mercado-Zazueta, A 75-504-958,
2007 WL 1195899 (BIA Mar. 29, 2007). Mercado filed a
timely petition for review on April 13, 2007.
  1
   Title 8 U.S.C. § 1229b(a) provides for cancellation of removal for a
permanent resident who “(1) has been an alien lawfully admitted for per-
manent residence for not less than 5 years, (2) has resided in the United
States continuously for 7 years after having been admitted in any status,
and (3) has not been convicted of any aggravated felony.”
                  MERCADO-ZAZUETA v. HOLDER                12601
 II.   JURISDICTION AND STANDARD OF REVIEW

   Under 8 U.S.C. § 1252(a)(2)(D), we have jurisdiction to
review constitutional claims and questions of law involved in
the otherwise discretionary decision to deny cancellation of
removal. See Mota v. Mukasey, 543 F.3d 1165, 1167 (9th Cir.
2008). Although we review de novo questions of law, we
defer to the BIA’s interpretation of immigration laws unless
the interpretation is “clearly contrary to the plain and sensible
meaning of the statute.” Id. (internal quotation marks omit-
ted). We review the BIA’s denial of a motion to reopen for
an abuse of discretion. Cardoso-Tlaseca v. Gonzales, 460
F.3d 1102, 1106 (9th Cir. 2006). “An abuse of discretion will
be found when the denial was arbitrary, irrational or contrary
to law.” Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir. 2005)
(internal quotation marks omitted).

                     III.   DISCUSSION

A.     Mercado’s Eligibility for Cancellation of Removal

  1.   Imputation of Status, Intent, and State of Mind to Une-
       mancipated Minor Children

   “[B]oth the BIA and this court repeatedly have held that a
parent’s status, intent, or state of mind is imputed to the par-
ent’s unemancipated minor child in many areas of immigra-
tion law, including asylum, grounds of inadmissibility, and
legal residency status.” Cuevas-Gaspar, 430 F.3d at 1024; see
also, e.g., Vang v. INS, 146 F.3d 1114, 1116-17 (9th Cir.
1998) (imputing a parent’s “firm resettlement” under 8 C.F.R.
§ 1208.15 to a sixteen-year-old minor); Senica v. INS, 16 F.3d
1013, 1015-16 (9th Cir. 1994) (imputing a parent’s knowl-
edge of ineligibility for admission to that parent’s minor chil-
dren to deny their application for discretionary admission
under 8 U.S.C. § 1182(k)); Matter of Huang, 19 I. & N. Dec.
749, 750 n.1 (BIA 1988) (“Abandonment of lawful permanent
resident status of a parent is imputed to a minor child who is
12602               MERCADO-ZAZUETA v. HOLDER
subject to the parent’s custody and control.” (citing Matter of
Winkens, 15 I. & N. Dec. 451 (BIA 1975))). As we have
recently explained, “[w]e have allowed imputation precisely
because the minor either was legally incapable of satisfying
one of these criteria or could not reasonably be expected to
satisfy it independent of his parents.” Ramos Barrios v.
Holder, No. 06-74983, 2009 WL 1813469, at *9 (9th Cir.
June 26, 2009).2 On several occasions, we have confronted
situations in which a parent would qualify for relief under sec-
tion 240A(a) or its predecessor, section 212(c),3 while a child
who at all times had been in the physical custody of that par-
ent would not. In recognition of the fundamental concerns
motivating this form of discretionary relief, we have consis-
tently imputed a parent’s satisfaction of the provision’s status
requirements to the unemancipated minor children in that par-
ent’s custody.

      a.   Section 212(c) and Lepe-Guitron

   [1] In Lepe-Guitron, we considered whether, “under section
212(c), a parent’s lawful unrelinquished domicile is imputed
to his or her minor children.” 16 F.3d at 1022. Concluding
that imputation was appropriate, we first distinguished our
  2
     In Ramos Barrios, we declined to impute a parent’s “physical pres-
ence” for purposes of satisfying the requirement set forth in 8 C.F.R.
§ 1240.66(b)(2). See Ramos Barrios, 2009 WL 1813469, at *6-12. In
declining to impute physical presence, we stressed that “the definition of
‘physical presence’ does not require a specific status, intent, or state of
mind,” id. at *10 (internal quotation marks omitted), unlike the terms at
issue in Lepe-Guitron v. INS, 16 F.3d 1021 (9th Cir. 1994), Cuevas-
Gaspar, and our other imputation precedent, see Ramos Barrios, 2009 WL
1813469, at *9-11.
   3
     INA section 240A(a), 8 U.S.C. § 1229b(a), governs cancellation of
removal for permanent residents. The provision was enacted as part of the
Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(“IIRIRA”), Pub. L. No. 104-208, § 304(b), 110 Stat. 3009-597 (Sept. 30,
1996), to replace and modify a similar form of relief previously available
under INA section 212(c), 8 U.S.C. § 1182(c) (repealed 1996). See also
INS v. St. Cyr, 533 U.S. 289, 297 (2001).
                     MERCADO-ZAZUETA v. HOLDER                       12603
holding in Castillo-Felix that “ ‘to be eligible for [section
212(c)] relief, aliens must accumulate seven years of lawful
unrelinquished domicile after their admission for permanent
residence.’ ” Id. at 1024 (quoting Castillo-Felix v. INS, 601
F.2d 459, 467 (9th Cir. 1979)). In light of “crucial differ-
ences” between Castillo-Felix, who had entered the United
States illegally and acquired permanent resident status only
after marrying, and Lepe-Guitron, who had entered legally
with his parents and was “always legally within the country,”
but nevertheless “acquired permanent resident status . . . many
years after his parents achieved it,” we concluded that
Castillo-Felix did not foreclose the possibility of imputation.
Id. On the contrary, we found a “number of persuasive rea-
sons to hold that a child’s ‘lawful unrelinquished domicile’
under section 212(c) is that of his or her parents.” Id.

   First, we observed that the “position espoused by the gov-
ernment would subvert the fundamental policies animating
section 212(c).” Id. Severing the “bonds between parents and
their children who had resided legally in the United States for
the better part of their lives” would frustrate the section’s
“just and humane goal of providing relief to those for whom
deportation would result in peculiar or unusual hardship.” Id.
at 1024-25 (citations and internal quotation marks omitted).
Thus, “section 212(c)’s core policy concerns would be
directly frustrated by the government’s proposal to ignore the
parent’s domicile in determining that of the child.” Id. at
1025. The existence of other “sections of the INA giving a
high priority to the relation between permanent resident par-
ents and their children” lent strength to this analysis.4 Id.
   4
     We explained the high priority given to alien children in the context of
visa preferences and waiver:
    Sections 1152 and 1153, which allocate the annual quota of
    immigrant visas, provide a preference for the alien children of
    United States residents and citizens. 8 U.S.C. §§ 1152(a)(4),
    1153(a)(1) & (2). In considering applications for permanent resi-
    dent status, a child residing outside the United States is given the
12604                MERCADO-ZAZUETA v. HOLDER
   Second, Congress’s use of the term “domicile” reinforced
the imputation of this form of status, because children are,
“legally speaking, incapable of forming the necessary intent
to remain indefinitely in a particular place,” id., and thus can-
not determine their own domicile, id. at 1025-26. We there-
fore held that “parents’ ‘lawful unrelinquished domicile’
should be imputed to their minor children under section
212(c).” Id. at 1026 (quoting 8 U.S.C. § 1182(c)). The Second
and Third Circuits, the only other circuits to consider this
issue before IIRIRA repealed section 212(c), reached the
same conclusion, imputing a parent’s accumulation of lawful
unrelinquished domicile to that parent’s minor children. See
Rosario v. INS, 962 F.2d 220, 222-25 (2d Cir. 1992); Morel
v. INS, 90 F.3d 833, 840-42 (3d Cir. 1996), vacated on other
grounds, 144 F.3d 248 (3d Cir. 1998).

     b.     Section 240A(a) and Cuevas-Gaspar

  [2] We first considered the possibility of imputation under
section 240A(a) in Cuevas-Gaspar. See 430 F.3d at 1021-29.
Facing removal due to a 2002 conviction for a crime involv-
ing moral turpitude, Cuevas-Gaspar satisfied section
240A(a)(1)’s five-year permanent residence requirement.

    same priority date and preference category as that of his or her
    parents. [8 C.F.R. § 1245.1(e)(vi)(B)(1)]. The Act even provides
    a waiver of excludability for certain immigrants who have helped
    their alien children enter the United States illegally. 8 U.S.C.
    § 1182(a)(6)(E)(ii) (family reunification waiver).
Lepe-Guitron, 16 F.3d at 1025; see also Solis-Espinoza v. Gonzales, 401
F.3d 1090, 1094 (9th Cir. 2005) (“The [INA] was intended to keep fami-
lies together. It should be construed in favor of family units and the accep-
tance of responsibility by family members.”); H.R. Rep. No. 85-1199, pt.
2 (1957), reprinted in 1957 U.S.C.C.A.N. 2016, 2020 (stating that the
“legislative history of the [INA] clearly indicates that the Congress
intended to provide for a liberal treatment of children and was concerned
with the problem of keeping families of United States citizens and immi-
grants united”).
                  MERCADO-ZAZUETA v. HOLDER                12605
However, the IJ found him ineligible for cancellation of
removal because he had not satisfied section 240A(a)(2)’s
seven-year continuous residence requirement, although he had
lived in the United States since 1985, when he was one year
old. Id. at 1016-17; 8 U.S.C. § 1229b(a)(1), (2). The BIA
affirmed in a reasoned opinion, rejecting Cuevas-Gaspar’s
argument that Lepe-Guitron allowed the imputation of his
mother’s continuous residence as a permanent resident to sat-
isfy the seven-year requirement. Cuevas-Gaspar, 430 F.3d at
1017, 1021.

   [3] Because the BIA interpreted section 240A(a) in its
opinion, we applied Chevron deference in our review, asking
“(1) whether ‘the statute is silent or ambiguous with respect
to the specific issue,’ and if so (2) whether the agency’s inter-
pretation is based on a reasonable, permissible construction of
the statute.” Cuevas-Gaspar, 430 F.3d at 1021 (quoting Chev-
ron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.
837, 843 (1984)). After concluding that section 240A(a) is
silent regarding imputation, id. at 1022, we took up the “tools
of statutory construction” to assess “whether the BIA’s inter-
pretation of § 1229b(a) as being unamenable to imputation is
a reasonable one,” id. at 1024. Examining Lepe-Guitron, the
legislative history of section 240A(a), and the statutory frame-
work of the INA, we concluded that the BIA’s interpretation
was unreasonable, see id. at 1024-29, and held that “for pur-
poses of satisfying the seven-years of continuous residence
‘after having been admitted in any status’ required for cancel-
lation of removal under 8 U.S.C. § 1229b(a), a parent’s
admission for permanent resident status is imputed to the par-
ent’s unemancipated minor children residing with the parent,”
id. at 1029.

  2.   The Statutory Framework and Congressional Intent

  Before its repeal, section 212(c) provided that “[a]liens
lawfully admitted for permanent residence who temporarily
proceeded abroad voluntarily and not under an order of depor-
12606               MERCADO-ZAZUETA v. HOLDER
tation, and who are returning to a lawful unrelinquished domi-
cile of seven consecutive years, may be admitted in the
discretion of the Attorney General.” 8 U.S.C. § 1182(c)
(repealed 1996).5

   In applying section 212(c), the courts of appeals developed
conflicting interpretations of its requirement that permanent
residents demonstrate “a lawful unrelinquished domicile of
seven consecutive years.” Id. Our circuit and the Fourth Cir-
cuit followed the BIA’s longstanding interpretation, restrict-
ing the accumulation of “lawful unrelinquished domicile” to
immigrants who had been admitted for permanent residence.
See Castillo-Felix, 601 F.2d at 467; Chiravacharadhikul v.
INS, 645 F.2d 248, 249-51 (4th Cir. 1981); Matter of S., 5 I.
& N. Dec. 116, 117-18 (BIA 1953). The Second, Third, and
Seventh Circuits disagreed, concluding that the domicile
requirement could be satisfied by lawful domicile prior to
admission as a lawful permanent resident, so long as the
immigrant was also eventually admitted for permanent resi-
dence. See Lok v. INS, 548 F.2d 37, 39-41 (2d Cir. 1977);
Morel, 90 F.3d at 837-40; Castellon-Contreras v. INS, 45
F.3d 149, 152-54 (7th Cir. 1995). The Fifth, Tenth, Eleventh,
and D.C. Circuits discussed the conflicting interpretations, but
did not decide the issue. See Madrid-Tavarez v. INS, 999 F.2d
111, 112-13 (5th Cir. 1993); Onwuneme v. INS, 67 F.3d 273,
274 n.1 (10th Cir. 1995); Melian v. INS, 987 F.2d 1521,
1523-25 (11th Cir. 1993); Anwo v. INS, 607 F.2d 435, 436-38
(D.C. Cir. 1979).

  The legislative history confirms that by enacting IIRIRA,
Congress intended to address, among other things, the cir-
cuits’ varying interpretations of section 212(c). In 1995, the
Senate had considered a predecessor bill to IIRIRA entitled
  5
    Although section 212(c) “applies by its terms only to exclusion pro-
ceedings under subsection (a) of § 1182, judicial decisions . . . extended
its reach to deportation proceedings.” Lepe-Guitron, 16 F.3d at 1023; see
also St. Cyr, 533 U.S. at 294-97.
                      MERCADO-ZAZUETA v. HOLDER                      12607
the Immigration Enforcement Improvements Act, S. 754,
104th Cong. (1995). See 141 Cong. Rec. S6082-04, S6092
(May 3, 1995). In Title III, section 309(b)(1), the bill set forth
a cancellation of removal provision with the same basic
requirements as section 240A(a): five years of permanent resi-
dence and seven years of continuous residence.6 In a section-
by-section analysis of the bill, the U.S. Department of Justice
stated that section 309(b) “would clarify an area of the law
regarding the cutoff periods for these benefits that have given
rise to significant litigation and different rules being applied
in different judicial circuits.” 141 Cong. Rec. at S6104.

   [4] Section 240A(a) resolved the section 212(c) circuit split
with the same compromise that had been proposed in the
Immigration Enforcement Improvements Act, requiring at
least five years of residence after being “lawfully admitted for
permanent residence” and seven years of continuous resi-
dence “after having been admitted in any status.” 8 U.S.C.
§ 1229b(a)(1), (2). It is thus apparent that, in enacting section
240A(a), Congress “intended to clear up a longstanding dis-
agreement between the various courts of appeals and the BIA
regarding the type of status necessary to qualify for relief
under former § 212(c).” Cuevas-Gaspar, 430 F.3d at 1027;
see also Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1016
(9th Cir. 2006) (“Ultimately, Congress designed the dual
requirement of a five-year legal permanent residency and
  6
   Section 309(b) provided, in relevant part:
      The Attorney General may cancel deportation in the case of an
      alien who is deportable from the United States and:
      (1) is and has been a lawful permanent resident for at least 5
      years who has resided in the United States continuously for 7
      years after being lawfully admitted and has not been convicted of
      an aggravated felony or felonies for which the alien has been sen-
      tenced, in the aggregate, to a term of imprisonment of at least 5
      years.
141 Cong. Rec. at S6098. The similarity between this provision and sec-
tion 240A(a) is readily apparent.
12608               MERCADO-ZAZUETA v. HOLDER
seven-year      continuous     residence     in  any     status,
§ 1229b(a)(1)(2), to clear up prior confusion and to strike a
balance between the conflicting interpretations . . . by count-
ing a limited period of time spent in non-permanent status
while still requiring at least five years of permanent resident
status.” (internal quotation marks omitted)).7

   [5] Moreover, it is equally apparent that Congress’s modifi-
cations to section 212(c) were not intended to alter the avail-
ability of imputation to the unemancipated minor children of
parents who qualified for relief. The circuits did not split as
to the underlying policy objectives motivating section 212(c),
but simply over the type of status necessary to satisfy “lawful
unrelinquished domicile.” Therefore, the fundamental goal
underlying this discretionary remedy—”to provide relief from
deportation for those who have lawfully formed strong ties to
the United States,” Lepe-Guitron, 16 F.3d at 1025—was unaf-
fected by this clarification of the requirements to secure that
relief.

  3.    The BIA’s Decision in In re Mercado-Zazueta

   [6] In denying Mercado’s direct appeal in an unpublished
disposition, the BIA declined to apply our holding in Cuevas-
Gaspar to the five-year residence requirement in section
240A(a)(1). In re Mercado-Zazueta, 2007 WL 1195899. In a
2007 published opinion, the BIA also expressed its disagree-
ment with the reasoning of Cuevas-Gaspar. See In re Esco-
bar, 24 I. & N. Dec. 231, 233-35 (BIA 2007).8 However, the
  7
     In enacting section 240A, Congress also intended to make cancellation
of removal unavailable to lawful permanent residents who had been con-
victed of aggravated felonies. See 8 U.S.C. § 1229b(a)(3); Cuevas-Gaspar,
430 F.3d at 1027 (citing St. Cyr, 533 U.S. at 297). However, this change
sheds no further light on Congress’s intent regarding the other require-
ments of section 240A(a).
   8
     Because the BIA’s published, precedential decisions warrant greater
deference, and because the two decisions rely on the same reasoning to
                    MERCADO-ZAZUETA v. HOLDER                       12609
holding, reasoning, and logic of Cuevas-Gaspar apply equally
to the resident status requirements of both section 240A(a)(1)
and 240A(a)(2), and thus imputation of the custodial parent’s
status to the minor is compelled.

     a.   Our Deference to the BIA

   [7] It is “well-established that Congress delegated to the
BIA the authority to promulgate rules, on behalf of the Attor-
ney General, that carry the force of law ‘through a process of
case-by-case adjudication.’ ” Garcia-Quintero, 455 F.3d at
1012 (quoting INS v. Aguirre-Aguirre, 526 U.S. 415, 425
(1999)). However, “only ‘selected decisions of the Board ren-
dered by a three-member panel or by the Board en banc may
be designated to serve as precedents.’ ” Id. at 1013 (quoting
8 C.F.R. § 1003.1(g)). Although the BIA’s published, three-
member decision in In re Escobar requires Chevron defer-
ence, we have previously applied Chevron to find the BIA’s
interpretation of section 240A(a) unreasonable. See Cuevas-
Gaspar, 430 F.3d at 1021-29. Indeed, when scrutinized, the
BIA’s decision in In re Escobar, as well as its decision in In
re Mercado-Zazueta, cannot fairly be characterized as a
“new” interpretation of section 240A(a), but is rather the same
unreasonable interpretation we rejected in Cuevas-Gaspar.

     b.   The Requirement of “Lawful” Admission for Perma-
          nent Residence and the Question of Congressional
          Intent

   [8] Contrary to the government’s assertion, Cuevas-Gaspar
is controlling precedent for the imputation of “lawful perma-

reach their conclusions, we discuss both in our analysis, but focus primar-
ily on In re Escobar. See Marmolejo-Campos v. Holder, 558 F.3d 903,
909 (9th Cir. 2009) (en banc) (“[W]e have held that the Board’s preceden-
tial orders, which bind third parties, qualify for Chevron deference
because they are made with a lawmaking pretense. We have not accorded
Chevron deference to the Board’s unpublished decisions, however,
because they do not bind future parties.” (internal quotation marks and
citations omitted)).
12610            MERCADO-ZAZUETA v. HOLDER
nent resident status from a parent to a child.” In re Escobar,
24 I. & N. Dec. at 234. Further, although “lawfully admitted
for permanent residence” is a term of art, defined in 8 U.S.C.
§ 1101(a)(20) as “the status of having been lawfully accorded
the privilege of residing permanently in the United States as
an immigrant in accordance with the immigration laws, such
status not having changed,” it does not follow that allowing
imputation for the five-year permanent residence requirement
would “run contrary to the clear intent of Congress.” In re
Escobar, 24 I. & N. Dec. at 234; cf. In re Mercado-Zazueta,
2007 WL 1195899.

   First, review of the plain language of the statute demon-
strates that both sections 212(c) and 240A(a)(1) use a variant
of the word “lawful” in setting out their requirements. Section
212(c) required “lawful unrelinquished domicile,” and section
240A(a)(1) requires an applicant to have been “lawfully
admitted for permanent residence.” Thus, the emphasis on
section 240A(a)(1)’s requirement of being “lawfully admit-
ted” is clearly misplaced. In re Escobar, 24 I. & N. Dec. at
234. If the change from requiring seven years of “domicile”
to seven years of residence “after having been admitted” did
not preclude imputation, see Cuevas-Gaspar, 430 F.3d at
1025-26, surely the change from “lawful unrelinquished
domicile” to “lawfully admitted for permanent residence”
should have no such effect. Indeed, when we decided Lepe-
Guitron, we had already held that “ ‘to be eligible for [section
212(c)] relief, aliens must accumulate seven years of lawful
unrelinquished domicile after their admission for permanent
residence.’ ” 16 F.3d at 1024 (quoting Castillo-Felix, 601
F.2d at 467). Thus, by allowing imputation for minor children
to satisfy the domicile requirement, Lepe-Guitron “necessar-
ily held that a parent’s admission to permanent resident status
is imputed to the child” for purposes of section 212(c) relief.
Cuevas-Gaspar, 430 F.3d at 1026. Accordingly, although the
status requirement in section 240A(a)(1) is distinct, the dis-
tinction is not relevant, and we again conclude that the change
in terminology is “not . . . so great as to be dispositive.” Id.
                    MERCADO-ZAZUETA v. HOLDER                      12611
   Second, because Mercado actually has been admitted for
permanent residence, it is beyond dispute that he has satisfied
the substantive and procedural requirements of admission for
permanent residence.9 He has failed to satisfy only the five-
year component of this requirement, which was imposed to
probe the duration of an alien’s lawful ties to the United
States. See Cuevas-Gaspar, 430 F.3d at 1028-29.

   [9] Similarly, the BIA’s decision in In re Escobar is flawed
in two critical respects: The decision is factually inaccurate in
implying that Escobar had not satisfied the mandated statutory
and regulatory application process and the substantive eligi-
bility requirements for admission. In re Escobar, 24 I. & N.
Dec. at 234. The decision also erroneously suggests that
imputing status for the sole purpose of assessing eligibility for
cancellation of removal necessarily requires imputing in other
contexts and with regard to other forms of relief. See id. at
234 n.4. The BIA incorrectly asserts that “if imputation of a
parent’s lawful permanent residence would allow a minor
alien to fulfill the requirements for cancellation of removal,
the child would never have to become a lawful permanent res-
ident in his own right.” Id. at 235. This is simply not the case.
See also In re Mercado-Zazueta, 2007 WL 1195899 (“[I]f
imputation is all that is needed, why would an alien ever need
to be a lawful permanent resident in his own right? Moreover,
why would an alien ever need an admission or period of
United States residence or presence?”). The possibility of can-
cellation arises only when removal proceedings have been ini-
tiated. On the other hand, those who attain lawful permanent
resident status acquire many more benefits than the one iso-
lated avenue to relief from removal, including eligibility for
employment, the right to live permanently in the United
  9
    The petitioner in In re Escobar, Kattia Guadalupe Escobar
(“Escobar”), had also satisfied these requirements for admission. See 24
I. & N. Dec. at 231. We therefore do not consider the imputation of lawful
permanent resident status to an unemancipated minor who has never been
admitted for permanent residence.
12612             MERCADO-ZAZUETA v. HOLDER
States, the ability to vote in state and local elections that do
not require U.S. citizenship, the ability to travel freely within
and without the United States, and the ability to pursue U.S.
citizenship. Because imputing a parent’s status for purposes
of cancellation would convey none of these other significant
and desirable benefits, the BIA’s reasoning in In re Escobar
and In re Mercado-Zazueta, that imputation for cancellation
would obviate an immigrant’s desire for lawful permanent
resident status, misapprehends the nature of that status.

   Finally, the BIA mistakenly asserts that allowing imputa-
tion under section 240A(a)(1) would be “inconsistent with the
purpose of the [INA] and the intent of Congress when it
amended the statute to add the relief of cancellation of
removal for certain permanent residents.” In re Escobar, 24
I. & N. Dec. at 233. If section 240A(a)’s silence regarding
imputation suggests anything, it suggests that Congress acqui-
esced in the unanimous practice of the circuits to consider the
issue, all of which had found imputation appropriate under
section 212(c). Regardless, in light of the statutory scheme
and legislative history of section 240A(a), allowing imputa-
tion for both the five- and seven-year requirements would not
“essentially destroy the distinct tests mandated by Congress
when it amended the statute.” Id. at 234. On the contrary, the
distinct tests were created to resolve a circuit split that did not
concern imputation. See Cuevas-Gaspar, 430 F.3d at 1027.
As discussed, section 240A(a) was only intended to clarify
“the type of status necessary to qualify for relief.” Id. (empha-
sis added). Therefore, unlike the “physical presence” at issue
in Ramos Barrios, which does not include “an element of sta-
tus, intent, or state of mind,” 2009 WL 1813469, at *9, the
status requirements of section 212(c) and section 240A(a) are
equally amenable to imputation.

   [10] Moreover, even with imputation, the requirements of
subsections 240A(a)(1) and (2) remain distinct, as all appli-
cants for cancellation of removal as permanent residents are
still required to demonstrate both five years spent as a lawful
                    MERCADO-ZAZUETA v. HOLDER                      12613
permanent resident and seven years of residence after admis-
sion in any status.10 Applicants who have spent time in the
United States as the unemancipated minor children of lawful
permanent resident parents merely have an alternative mecha-
nism to demonstrate that they satisfy these distinct
requirements—a mechanism that is wholly consistent with, if
not compelled by, the statutory scheme. See Cuevas-Gaspar,
430 F.3d at 1029 (noting the well-established “congressional
policy of recognizing that presence in the United States of an
extended length gives rise to such strong ties to the United
States that removal would result in undue hardship”). Thus,
allowing imputation to satisfy section 240A(a)(1)’s five-year
requirement would not be contrary in any way to congressio-
nal intent.

       c.   The BIA’s Consistent Willingness To Impute in Other
            Contexts

   In In re Escobar, the BIA claimed that its prior decisions
do “not support the automatic imputation of lawful permanent
resident status from parent to child,” noting that the cases
cited in Cuevas-Gaspar “all deal with aliens whose relatives
abandoned their lawful permanent resident status and the
resulting imputation of the abandonment of that status.” 24 I.
& N. Dec. at 234 n.4. The BIA identifies two reasons why this
distinction is relevant.

   First, the BIA notes that imputing the abandonment of per-
manent resident status is consistent with the “longstanding
policy that a child cannot form the intent necessary to estab-
lish his or her own domicile.” Id. This observation lacks rele-
vance; it is a distinction without a difference. The argument
appears to be that the abandonment of permanent resident sta-
  10
     For example, an unemancipated minor who spent seven years in the
United States with parents who had not attained lawful permanent resident
status might be able to satisfy the seven-year requirement through imputa-
tion, but would not be able to satisfy the five-year requirement.
12614             MERCADO-ZAZUETA v. HOLDER
tus requires intent, and therefore imputation is appropriate,
whereas the acquisition of permanent resident status does not
require intent, so imputation is not appropriate. But we know
of no authority for the proposition that intent, standing alone,
is the touchstone of imputation analysis. In Cuevas-Gaspar,
we dealt with a more cogent version of this argument. See 430
F.3d at 1025. There, we rejected the assertion that the status
of “admission” could not be imputed because, “unlike domi-
cile, which depends on intent or capacity, ‘admission’ does
not depend on either intent or capacity.” Id. Indeed, the BIA
attempted to recycle this argument in In re Mercado-Zazueta,
claiming that “unlike domicile, which depends on intent or
capacity, admission does not depend on either the intent or the
capacity of the minor, but rather on inspection and authoriza-
tion by an immigration officer.” 2007 WL 1195899. As
Cuevas-Gaspar suggests, it is unreasonable to impute the
abandonment of permanent resident status while refusing to
impute the acquisition of such status under section 240A(a).
See 430 F.3d at 1025.

   [11] Thus, while unemancipated minors may be technically
capable of attaining lawful permanent resident status without
their parents’ assistance, it is not reasonable to expect them to
do so. The imputation of both domicile and permanent resi-
dent status to minor children is appropriate, so far as cancella-
tion of removal is concerned, “precisely because the minor
either [is] legally incapable of satisfying one of these criteria
or could not reasonably be expected to satisfy it independent
of his parents.” Ramos Barrios, 2009 WL 1813469, at *9.

   Second, the government’s insistence that “acquiring lawful
permanent resident status, with the attendant eligibility
requirements, is necessarily more complicated than abandon-
ing such status,” In re Escobar, 24 I. & N. Dec. at 234 n.4,
is similarly not probative. As noted, there is no dispute that
both Escobar and Mercado satisfied the “attendant eligibility
requirements” to acquire permanent resident status. Moreover,
the fact that it may be more complicated to acquire permanent
                  MERCADO-ZAZUETA v. HOLDER                12615
resident status than to abandon it does not provide any indica-
tion as to whether imputation is more appropriate for one than
the other. If there is any reasonable conclusion to be drawn
from that fact, it is that the complications associated with
acquiring permanent resident status favor imputation, as
minor children are less equipped to deal with those complica-
tions on their own.

   Accordingly, the BIA’s explanation of its inconsistent
imputation practices remains “ ‘so unclear or contradictory
that we are left in doubt as to the reason for the change in
direction.’ ” Marmolejo-Campos, 558 F.3d at 914 (quoting
Morales-Izquierdo v. Gonzales, 486 F.3d 484, 493 (9th Cir.
2007) (en banc)). In light of this ill-explained and apparently
arbitrary inconsistency, Cuevas-Gaspar’s interpretation of
section 240A(a) continues to receive support from the obser-
vation that the BIA “repeatedly [has] held that a parent’s sta-
tus, intent, or state of mind is imputed to the parent’s
unemancipated minor child in many areas of immigration law,
including asylum, grounds of inadmissibility, and legal resi-
dency status.” 430 F.3d at 1024.

    d. The BIA’s Interpretation of Section 240A(a)(1) Is
    Unreasonable

   We acknowledge that, at Chevron’s second step,
“[d]eference to an agency’s interpretation is especially appro-
priate in the immigration context where officials exercise
especially sensitive political functions that implicate questions
of foreign relations.” Morales-Izquierdo, 486 F.3d at 492
(internal quotation marks omitted). Further, “[a]t step two . . .
our function is ‘not simply [to] impose [our] own construction
on the statute, as would be necessary in the absence of an
administrative interpretation. Rather, . . . the question for the
court is whether the agency’s answer is based on a permissi-
ble construction of the statute.’ ” Id. at 492-93 (alteration in
original) (quoting Chevron, 467 U.S. at 843).
12616                 MERCADO-ZAZUETA v. HOLDER
   [12] With this framework in mind, Cuevas-Gaspar compels
the conclusions that imputation under section 240A(a)(1) is
appropriate and that a contrary interpretation of the statute is
not permissible.11 While agencies retain discretion to fill
ambiguous statutory gaps, it does not follow that an agency
may repeatedly put forward an interpretation that we already
have examined under Chevron and found unreasonable at its
second step.

   [13] Moreover, the BIA’s interpretation of the statute
remains demonstrably contrary to the fundamental purposes
motivating the discretionary relief Congress made available in
section 240A(a). Mercado has spent almost his whole life
within the United States. When Mercado was legally adopted
at the age of thirteen, he easily could have adjusted his own
status with the assistance of his parents. Not only is it absurd
to penalize Mercado for his parents’ failure to assist him with
the adjustment process, but it flies in the face of common
sense to conclude that a lawful permanent resident such as
Mercado, who has spent the vast majority of his life in this
country, cannot be eligible for cancellation of removal, which
is premised on the longstanding “congressional policy of rec-
ognizing that presence in the United States of an extended
length gives rise to such strong ties to the United States that
removal would result in undue hardship.” Cuevas-Gaspar,
430 F.3d at 1029 (citing S. Rep. No. 1515, 81st Cong., 2d
Sess. 383 (1950)).12 Further, if Mercado had never attained
  11
      It is noteworthy that at least one member of the BIA has also reached
this conclusion, albeit in an unpublished decision. See In re Guerra, No.
A77 988 500, 2007 WL 1129369 (BIA Feb. 13, 2007). We note also that
the Third Circuit recently repudiated the logic and holding of Cuevas-
Gaspar. See Augustin v. Attorney Gen., 520 F.3d 264 (3d Cir. 2008). We
are nonetheless bound to follow our circuit precedent.
   12
      As Mercado’s mother put it, in a letter submitted to DHS along with
Mercado’s application for cancellation of removal:
       [Mercado] has been raised here since he was a little boy, always
       attending school and trying to do everything that could help him
                     MERCADO-ZAZUETA v. HOLDER                        12617
lawful permanent resident status, his eligibility for cancella-
tion of removal would have been governed by section
240A(b), under which he easily would have established that
he had been “physically present in the United States for a con-
tinuous period of not less than 10 years.” 8 U.S.C.
§ 1229b(b)(1)(A). Accordingly, we hold that, for purposes of
satisfying the five years of lawful permanent residence
required under INA section 240A(a)(1), 8 U.S.C.
§ 1229b(a)(1), a parent’s status as a lawful permanent resident
is imputed to the unemancipated minor children residing with
that parent.

     e.   Brand X and Duran Gonzales Do Not Alter Our
          Analysis at Chevron’s Second Step

   The BIA recently relied on In re Escobar to deny imputa-
tion for section 240A(a)(2)’s seven-year requirement within
our circuit, directly conflicting with our holding in Cuevas-
Gaspar. See Matter of Ramirez-Vargas, 24 I. & N. Dec. 599
(BIA 2008). In Matter of Ramirez-Vargas, the BIA applied
the Supreme Court’s decision in National Cable & Telecom-
munications Ass’n v. Brand X Internet Services, 545 U.S. 967

    be successful in this country. His social life, professional life,
    personal life, everything about his life is based on this culture, on
    the American way of living. He has always been very intelligent
    and goal oriented striving to reach these goals. As soon as he
    graduated high school he went to college while also having a job.
    He almost attained his degree in Computer Aided Drafting since
    he only needed one semester to get his Associates Degree. He is
    a good boy, very noble and it saddens me to see him detained
    with his goals lost and his future about to be taken away from
    him. Even though he can be sent free and sent to another country,
    his goals, his life, his home, his everything is HERE. Taking that
    away from him is like taking away everything.
The fundamental motivating purpose behind section 240A(a), as illumi-
nated above, is to aid precisely those such as Mercado who have lawfully
built their entire lives in this country.
12618                MERCADO-ZAZUETA v. HOLDER
(2005) (“Brand X”),13 and our decision in Duran Gonzales v.
DHS, 508 F.3d 1227 (9th Cir. 2007),14 to conclude that its
subsequent interpretation of section 240A(a) in In re Escobar
had undermined the precedential value of Cuevas-Gaspar. See
Matter of Ramirez-Vargas, 24 I. & N. Dec. at 599-601. We
disagree.

   The BIA’s reliance on Brand X and Duran Gonzales in
Matter of Ramirez-Vargas is misplaced. Most notably, in
Brand X itself, in reaching the prior decision at issue, AT&T
Corp. v. Portland, 216 F.3d 871 (9th Cir. 2000), our court had
not even considered an agency interpretation of the Commu-
nications Act, nor had we applied Chevron deference when
we interpreted the statute. See id. at 876 (“We note at the out-
set that the FCC has declined, both in its regulatory capacity
and as amicus curiae, to address the issue before us. Thus, we
are not presented with a case involving potential deference to
an administrative agency’s statutory construction pursuant to
the Chevron doctrine.”). Indeed, the FCC was not even a
party in Portland. See Brand X, 545 U.S. at 980. Accordingly,
when we authored the decision that the Supreme Court
  13
      In Brand X, the Supreme Court held that “[a] court’s prior judicial
construction of a statute trumps an agency construction otherwise entitled
to Chevron deference only if the prior court decision holds that its con-
struction follows from the unambiguous terms of the statute and thus
leaves no room for agency discretion.” 545 U.S. at 982.
   14
      In Duran Gonzales, we considered a conflict between our interpreta-
tion of certain provisions of IIRIRA in Perez-Gonzalez v. Ashcroft, 379
F.3d 783 (9th Cir. 2004), and the BIA’s subsequent interpretation of the
same provisions in In re Torres-Garcia, 23 I. & N. Dec. 866 (BIA 2006).
Relying on Brand X, 545 U.S. at 980-82, we determined that so long as
Perez-Gonzalez was “based, at least in part, on ambiguity in the applicable
statutes,” our deference to the BIA’s interpretation was required. Duran
Gonzales, 508 F.3d at 1236. After ascertaining that, “despite some lan-
guage to the contrary, Perez-Gonzalez was based on a finding of statutory
ambiguity that left room for agency discretion,” id. at 1237, we concluded
we were not bound by Perez-Gonzalez but “must defer to In re Torres-
Garcia if its interpretation of the governing statute is reasonable,” id. at
1239 (emphasis added).
                    MERCADO-ZAZUETA v. HOLDER                      12619
reversed in Brand X, we did not employ a deferential review
of an agency interpretation at Chevron’s second step. See
Brand X Internet Servs. v. FCC, 345 F.3d 1120, 1130-32 (9th
Cir. 2003), rev’d, 545 U.S. 967 (2005). Rather, as the
Supreme Court observed, we “declined to apply Chevron
because [we] thought the Commission’s interpretation of the
Communications Act [was] foreclosed by the conflicting con-
struction of the Act [we] had adopted in Portland.” Brand X,
545 U.S. at 982.

   Similarly, in Duran Gonzales, we observed that our previ-
ous decision in Perez-Gonzalez had “clearly relied on the
agency regulations to reconcile the inadmissibility provision
with the special adjustment provision.” 508 F.3d at 1238.
Thus, Perez-Gonzalez “did not ‘foreclose[ ] the agency’s
interpretation’ of the statutory scheme, but rather relied on the
regulations to both reject an informal agency interpretation of
the inadmissibility provision and reach [its] holding.” Id.
(quoting Brand X, 545 U.S. at 983). Accordingly, our conclu-
sion in Duran Gonzales that the BIA’s new interpretation of
these regulations was “clearly reasonable” did not directly
contravene the Perez-Gonzalez analysis, which was premised
on a different interpretation of the same underlying regula-
tions. See id. at 1242; see also Perez-Gonzalez, 379 F.3d at
794 (“In the absence of a more complete agency elaboration
of how its interpretation of § 212(a)(9) can be reconciled with
its own regulations, we must defer to the regulations rather
than to the informal guidance memorandum.”).

   [14] In sum, neither Brand X nor Duran Gonzales suggests
that an agency may resurrect a statutory interpretation that a
circuit court has foreclosed by rejecting it as unreasonable at
Chevron’s second step.15 As both Brand X and Duran Gon-
   15
      Indeed, the Brand X majority’s reasoning confirms this conclusion.
After pronouncing its general holding that a “court’s prior judicial con-
struction of a statute trumps an agency construction otherwise entitled to
Chevron deference only if the prior court decision . . . follows from the
unambiguous terms of the statute,” 545 U.S. at 982, the Court observed:
12620                MERCADO-ZAZUETA v. HOLDER
zales acknowledged, under Chevron, an agency’s interpreta-
tion of a statute it is charged with administering must be rea-
sonable. See Brand X, 545 U.S. at 997-1000; Duran Gonzales,
508 F.3d at 1241-42. In contrast to the prior decisions at issue
in Brand X and Duran Gonzales, the Cuevas-Gaspar panel
considered and rejected the precise interpretation of section
240A(a) that the BIA precedentially resurrected in In re Esco-
bar and extended in Matter of Ramirez-Vargas. Our review of
the BIA’s published decision in In re Escobar, as well as its
unpublished decision in In re Mercado-Zazueta, remains
bound by the ongoing validity of our holding in Cuevas-
Gaspar.

                            CONCLUSION

   Viewing section 240A within the context of the INA,
Cuevas-Gaspar compels the conclusion that the BIA’s inter-
pretation of section 240A(a)(1) is unreasonable. It is perhaps
worth noting that, in so holding, we do not guarantee that
Mercado and others in his situation may remain in the United
States. On the contrary, we merely grant access to the possi-
bility of cancellation of removal, leaving the ultimate determi-
nation to the sound discretion of the Attorney General.

  PETITION GRANTED and REMANDED for further
proceedings consistent with this opinion.

    A contrary rule would produce anomalous results. It would mean
    that whether an agency’s interpretation of an ambiguous statute
    is entitled to Chevron deference would turn on the order in which
    the interpretations issue: If the court’s construction came first, its
    construction would prevail, whereas if the agency’s came first,
    the agency’s construction would command Chevron deference.
Id. at 983. Thus, because the BIA interpreted section 240A(a) before we
did, and this interpretation has already received Chevron deference, the
concerns underlying Brand X are simply inapposite.
                 MERCADO-ZAZUETA v. HOLDER                12621
GRABER, Circuit Judge, concurring:

   I concur fully in Judge Wardlaw’s opinion. I write sepa-
rately to express my concern with both the BIA’s current rule
and our holding in Cuevas-Gaspar v. Gonzales, 430 F.3d
1013 (9th Cir. 2005).

   To qualify for cancellation of removal, a person must have
had permanent resident status for five years, 8 U.S.C.
§ 1229b(a)(1), and must have had continuous residence under
“any” legal immigration status for seven years, id.
§ 1229b(a)(2). The Board of Immigration Appeals (“BIA”)
has interpreted those requirements strictly: A parent’s legal
status cannot be imputed to a child.

   The BIA’s rule is undeniably harsh. Its effect is to remove
children who have lived in the United States for at least seven
years and whose parents have had permanent resident status
for at least five years. Moreover, the children may have
arrived here at a very young age and have no ties to the desig-
nated country of removal. The children may not speak the lan-
guage, know anyone there, or have any connection other than
the country name on their birth certificates. The BIA’s rule
faults these children because their parents, for whatever rea-
son, chose not to seek legal status for the children at the same
time that they themselves sought legal status.

   In Cuevas-Gaspar, 430 F.3d at 1021-29, we declined to
afford the BIA’s interpretation of the seven-year continuous
residence requirement deference under the second step of
Chevron analysis because, in our view, the BIA’s interpreta-
tion was unreasonable. In In re Escobar, 24 I. & N. Dec. 231,
235 (B.I.A. 2007), the BIA held that it would not “extend”
our holding in Cuevas-Gaspar to the five-year permanent res-
idence requirement. But, for present purposes, there is no rele-
vant distinction between a parent’s status for the five-year
permanent residence requirement and a parent’s status for the
seven-year continuous residence requirement. For the reasons
12622                MERCADO-ZAZUETA v. HOLDER
expressed in the opinion, Cuevas-Gaspar controls and we
must conclude that the BIA’s interpretation is unreasonable.

   Despite the harshness of the BIA’s current rule, and despite
the equal or greater reasonableness of a less harsh rule, I think
that, as a matter of statutory interpretation and Chevron defer-
ence, Cuevas-Gaspar was wrongly decided. If not for Cuevas-
Gaspar, I would conclude that, under the demanding standard
of Chevron deference, the BIA’s interpretation is reasonable.
I am not alone. See Cuevas-Gaspar, 430 F.3d at 1031-32
(Fernandez, J., dissenting); Augustin v. Attorney Gen., 520
F.3d 264, 269-72 (3d Cir. 2008) (disagreeing with Cuevas-
Gaspar and holding to the contrary). Judge Fernandez’ dis-
sent in Cuevas-Gaspar and the Third Circuit’s unanimous
decision in Augustin aptly explain why the BIA’s interpreta-
tion is reasonable when considering Chevron deference. That
conclusion is particularly warranted because “judicial defer-
ence to the Executive Branch is especially appropriate in the
immigration context.” INS v. Aguirre-Aguirre, 526 U.S. 415,
425 (1999); see also Chen v. Mukasey, 524 F.3d 1028, 1033
(9th Cir. 2008) (“Deference is especially appropriate in the
context of immigration law, where national uniformity is par-
amount.” (internal quotation marks omitted)).1

   Were the question not already decided by Cuevas-Gaspar,
then, I would feel constrained as a judge to defer to the BIA’s
interpretation of the statute. Unless and until the BIA reverses
course or Congress fills the gap in the immigration laws, we
must defer to the agency’s expertise—my personal misgivings
notwithstanding.




  1
   The BIA has stated that it “will . . . not follow [Cuevas-Gaspar] in
cases arising outside the jurisdiction of the Ninth Circuit.” In re Escobar,
24 I. & N. Dec. at 235. Thus, its rule is uniform everywhere except the
Ninth Circuit.